Exhibit 10.26.2






ATHENE HOLDING LTD.
2016 SHARE INCENTIVE PLAN
[Name of Optionee]
You have been awarded an option to purchase Class A common shares of Athene
Holding Ltd., a Bermuda exempted company limited by shares (the “Company”),
pursuant to the terms and conditions of the Athene Holding Ltd. 2016 Share
Incentive Plan (the “Plan”) and the Nonqualified Stock Option Agreement
(together with this Award Notice, the “Agreement”). Copies of the Plan and the
Nonqualified Stock Option Agreement are attached hereto. Capitalized terms not
defined herein shall have the meanings specified in the Plan or the Agreement.
Option:
You have been awarded an Option to purchase from the Company [___________] Class
A common shares, par value $0.001 per share (the “Common Shares”), subject to
adjustment as provided in Section 4.2 of the Agreement.

Option Date:
[____________________, _____]

Vesting Inception Date:
[____________________, _____]

Exercise Price:
$[______________] per share, subject to adjustment as provided in Section 4.2 of
the Agreement.

Vesting Schedule:
Except as otherwise provided in the Plan, the Agreement or any other agreement
between you and the Company or any of its Subsidiaries, the Option shall vest
and become exercisable on (i) the first anniversary of the Vesting Inception
Date with respect to one-third of the number of shares subject thereto on the
Option Date, (ii) on the second anniversary of the Vesting Inception Date with
respect to an additional one-third of the number of shares subject thereto on
the Option Date and (iii) on the third anniversary of the Vesting Inception Date
with respect to the remaining one-third of the number of shares subject thereto
on the Option Date, in each case, provided you have not experienced a
Termination of Relationship prior to such date.

Expiration Date:
Except to the extent earlier terminated pursuant to Section 2.2 of the Agreement
or earlier exercised pursuant to Section 2.3 of the Agreement, the Option shall
terminate at 5:00 p.m., U.S. Central time, on the tenth (10th) anniversary of
the Option Date.



ATHENE HOLDING LTD.


By:
______________________________

Name: James R. Belardi
Title: CEO, Athene Holding Ltd.







--------------------------------------------------------------------------------




Acknowledgment, Acceptance and Agreement:
By signing below and returning this Award Notice to Athene Holding Ltd. at the
address stated herein, I hereby acknowledge receipt of the Agreement and the
Plan, accept the Option granted to me and agree to be bound by the terms and
conditions of the Agreement and the Plan.


______________________________
Optionee                


______________________________
Date


Athene Holding Ltd.
c/o Athene Employee Services, LLC
Attn: Kristi Burma, EVP of Human Resources
7700 Mills Civic Parkway
West Des Moines, IA 50266-3862
        







--------------------------------------------------------------------------------


Exhibit 10.26.2






Athene Holding Ltd.
2016 Share Incentive Plan
Nonqualified Stock Option Agreement
Athene Holding Ltd., a Bermuda exempted company limited by shares (the
“Company”), hereby grants to the individual (“Optionee”) named in the award
notice attached hereto (the “Award Notice”) as of the “Option Date” (as defined
in the Award Notice), pursuant to the provisions of the Athene Holding Ltd. 2016
Share Incentive Plan (the “Plan”), a nonqualified stock option (the “Option”) to
purchase from the Company the number of the Company’s Class A common shares, par
value $0.001 per share (“Common Shares”), set forth in the Award Notice at the
price per share set forth in the Award Notice (the “Exercise Price”), upon and
subject to the terms and conditions set forth below, in the Award Notice and in
the Plan. Capitalized terms not defined herein shall have the meanings specified
in the Plan.
1.     Option Subject to Acceptance of Agreement. The Option shall be null and
void unless Optionee shall accept this Agreement by executing the Award Notice
in the space provided therefor and returning an original execution copy of the
Award Notice to the Company (or electronically accepting this Agreement pursuant
to procedures established by the Committee).
2.    Time and Manner of Exercise of Option.
2.1.    Maximum Term of Option. In no event may the Option be exercised, in
whole or in part, after the expiration date set forth in the Award Notice (the
“Expiration Date”).
2.2.    Vesting and Exercise of Option. The Option shall become vested and
exercisable in accordance with the Vesting Schedule set forth in the Award
Notice. The Option shall be exercisable following a Termination of Relationship
according to the following terms and conditions:
(a)Termination of Relationship due to Death or Disability. If Optionee
experiences a Termination of Relationship by reason of Optionee’s death or
Disability, the Option shall become immediately and fully vested as of the date
of such Termination of Relationship and may thereafter be exercised by Optionee
or Optionee’s executor, administrator, legal representative, guardian or similar
person until and including the earlier to occur of (i) the date which is one (1)
year after the date of such Termination of Relationship and (ii) the Expiration
Date.
(b)Termination by Company for Cause. Notwithstanding anything to the contrary in
the Award Notice or this Agreement, if Optionee experiences a Termination of
Relationship by reason of the Company’s termination of Optionee’s employment for
Cause, then the Option, whether or not vested, shall terminate immediately upon
such Termination of Relationship and shall no longer be exercisable as of the
date of such Termination of Relationship.
(c)Termination of Relationship by the Company Other than for Cause, Death or
Disability or by Optionee. If Optionee experiences a Termination of Relationship
for any reason other than those described in Sections 2.2(a), (b) and (d), the
Option, to the extent vested on the effective date of such Termination of
Relationship, may thereafter be exercised by Optionee until and including the
earlier to occur of (i) the date which is ninety (90) days after the date of
such Termination of Relationship and (ii) the Expiration Date. The Option, to
the extent unvested on the effective date of such Termination of Relationship,
shall terminate and no longer be exercisable as of the effective date of such
Termination of Relationship.
(d)Termination of Relationship Following a Change in Control. Notwithstanding
anything to the contrary in Section 2.2(c), if Optionee experiences a
Termination of Relationship due to (i) an involuntary termination by the Company
without Cause or (ii) resignation by Optionee for Good Reason, in each case,
within eighteen (18) months following a Change in Control, the Option shall
become immediately and fully vested as of the date of such Termination of
Relationship and may thereafter be exercised by Optionee until and including the
earlier to occur of (i) the date which is ninety (90) days after the date of
such Termination of Relationship and (ii) the Expiration Date.
2.3.    Method of Exercise. Subject to the limitations set forth in this
Agreement, the Option, to the extent vested, may be exercised by Optionee (a) by
delivering to the Company an exercise notice in the form prescribed by the
Company specifying the number of whole Common Shares to be purchased and by
accompanying such notice with payment therefor in full (or by arranging for such
payment to the Company’s satisfaction) in cash or by one of the following
methods of payment: (i) delivery to the Company (either actual delivery or by
attestation procedures established by the Company) of Common Shares having an
aggregate Fair Market Value, determined as of the date of exercise, equal to the
aggregate purchase price payable pursuant to the Option by reason of such
exercise, (ii) authorizing the Company to withhold whole Common Shares which
would otherwise be delivered having an aggregate Fair Market Value, determined
as of the date of exercise, equal to the aggregate purchase price payable
pursuant to the Option by reason of such exercise, (iii) except as may be
prohibited by applicable law, in cash by a broker-dealer acceptable to the
Company to whom Optionee has submitted an irrevocable notice of exercise or (iv)
a combination of cash, (i), (ii) and (iii), and (b) by executing such documents
as the Committee may request. Any fraction of a Common Share which would be
required to pay such purchase price shall be disregarded and the remaining
amount due shall be paid in cash by Optionee. No Common Shares shall be issued
or delivered until the full purchase price therefor and any withholding taxes
thereon, as described in Section 4.1, have been paid.
2.4.    Termination of Option. In no event may the Option be exercised after it
terminates as set forth in this Section 2.4. The Option shall terminate, to the
extent not earlier terminated pursuant to Section 2.2 or exercised pursuant to
Section 2.3, on the Expiration Date. Upon the termination of the Option, the
Option and all rights hereunder shall immediately become null and void.





--------------------------------------------------------------------------------




3.    Transfer Restrictions and Investment Representations.
3.1.    Nontransferability of Option. The Option may not be transferred by
Optionee other than by will or the laws of descent and distribution, pursuant to
the designation of one or more beneficiaries on the form prescribed by the
Committee or, to the extent permitted by the Committee, to a trust or entity
established by Optionee for estate planning purposes. During Optionee’s
lifetime, the Option is exercisable only by Optionee, unless Optionee becomes
subject to a Disability in which case, the Option may be exercised by Optionee’s
designated beneficiary or if no beneficiary has been designated in writing, by
Optionee’s executors or administrators. Except as permitted by this Section 3.1,
the Option may not be sold, transferred, assigned, pledged, hypothecated,
encumbered or otherwise disposed of (whether by operation of law or otherwise)
or be subject to execution, attachment or similar process. Upon any attempt to
so sell, transfer, assign, pledge, hypothecate, encumber or otherwise dispose of
the Option, the Option and all rights hereunder shall immediately become null
and void.
3.2.    Investment Representation. Optionee hereby represents and covenants that
(a) any Common Shares purchased upon exercise of the Option will be purchased
for investment and not with a view to the distribution thereof within the
meaning of the Securities Act of 1933, as amended (the “Securities Act”), unless
such purchase has been registered under the Securities Act and any applicable
state securities laws; (b) any subsequent sale of any such shares shall be made
either pursuant to an effective registration statement under the Securities Act
and any applicable state securities laws, or pursuant to an exemption from
registration under the Securities Act and such state securities laws; and (c) if
requested by the Company, Optionee shall submit a written statement, in a form
satisfactory to the Company, to the effect that such representation (i) is true
and correct as of the date of any purchase of any shares hereunder or (ii) is
true and correct as of the date of any sale of any such shares, as applicable.
As a further condition precedent to any exercise of the Option, Optionee shall
comply with all regulations and requirements of any regulatory authority having
control of or supervision over the issuance or delivery of the shares and, in
connection therewith, shall execute any documents which the Company shall in its
sole discretion deem necessary or advisable.
4.    Additional Terms and Conditions.
4.1.    Withholding Taxes. (a) As a condition precedent to the issuance of
Common Shares following the exercise of all or any portion of the Option,
Optionee shall, upon request by the Company, pay to the Company in addition to
the purchase price of the shares, such amount as the Company may be required,
under all applicable federal, state, local or other laws or regulations, to
withhold and pay over as income or other withholding taxes (the “Required Tax
Payments”) with respect to such exercise of the Option. If Optionee shall fail
to advance the Required Tax Payments after request by the Company, the Company
may, in its discretion, deduct any Required Tax Payments from any amount then or
thereafter payable by the Company to Optionee.
(b)    Optionee may elect to satisfy his or her obligation to advance the
Required Tax Payments by a cash payment to the Company or by any of the
following means: (i) authorizing the Company to withhold whole shares of Common
Shares which would otherwise be delivered to Optionee upon exercise of the
Option having an aggregate Fair Market Value, determined as of the date on which
such withholding obligation arises (the “Tax Date”), equal to the Required Tax
Payments, (ii) delivery to the Company (either actual delivery or by attestation
procedures established by the Company) of previously owned whole Common Shares
having an aggregate Fair Market Value, on the Tax Date, equal to the Required
Tax Payments, (iii) except as may be prohibited by applicable law, a cash
payment by a broker-dealer acceptable to the Company to whom Optionee has
submitted an irrevocable notice of exercise, or (iv) any combination of
foregoing. Common Shares to be delivered or withheld may not have a Fair Market
Value in excess of the Required Tax Payments calculated using the highest
statutory rates in the relevant jurisdictions, provided that the withholding
rate does not have an adverse accounting impact on the Company. Any fraction of
a Common Share which would be required to satisfy any such obligation shall be
rounded up to the nearest whole number. No Common Share or certificate
representing a Common Share shall be issued or delivered until the Required Tax
Payments have been satisfied in full.
4.2.    Adjustment. In the event of any equity restructuring (within the meaning
of Financial Accounting Standards Board Accounting Standards Codification Topic
718, Compensation-Stock Compensation) that causes the per share value of a
Common Share to change, such as a stock dividend, stock split, spinoff, rights
offering or recapitalization through an extraordinary dividend, the number and
class of securities subject to the Option and the Exercise Price shall be
appropriately adjusted by the Committee, such adjustment to be made in
accordance with Section 409A of the Code. In the event of any other change in
corporate capitalization, including a merger, consolidation, reorganization, or
partial or complete liquidation of the Company, such equitable adjustments
described in the foregoing sentence may be made as determined to be appropriate
and equitable by the Committee to prevent dilution or enlargement of rights of
Optionee. The decision of the Committee regarding any such adjustment shall be
final, binding and conclusive.
4.3.    Compliance with Applicable Law. The Option is subject to the condition
that if the listing, registration or qualification of the shares subject to the
Option upon any securities exchange or under any law, or the consent or approval
of any governmental body, or the taking of any other action incidental thereto
is necessary or desirable as a condition of, or in connection with, the purchase
or issuance of shares hereunder, the Option may not be exercised, in whole or in
part, and such shares may not be issued, unless such listing, registration,
qualification, consent, approval or other action shall have been effected or
obtained, free of any conditions not acceptable to the Company.
4.4.    Issuance or Delivery of Shares. Upon the exercise of the Option, in
whole or in part, the Company shall promptly issue or deliver, subject to the
conditions of this Agreement, the number of Common Shares purchased against full
payment therefor. Such issuance shall be evidenced by the appropriate entry on
the books of the Company or of a duly authorized transfer agent of the Company.
The Company shall pay all original issue or transfer taxes and all fees and
expenses incident to such issuance, except as otherwise provided in Section 4.1.
4.5.    Option Confers No Rights as Shareholder. Optionee shall not be entitled
to any privileges of ownership with respect to the shares subject to the Option
unless and until such shares are purchased and issued upon the exercise of the
Option, in whole or in part, and Optionee becomes a shareholder with respect to
such issued shares. Optionee shall not be considered a shareholder of the
Company with respect to any such shares not so purchased and issued.





--------------------------------------------------------------------------------




4.6.    Option Confers No Rights to Continued Employment. In no event shall the
granting of the Option or its acceptance by Optionee, or any provision of this
Agreement or the Plan, give or be deemed to give Optionee any right to continued
employment by the Company, the Asset Management Company or any of their
Subsidiaries or affiliates or affect in any manner the right of the Company, the
Asset Management Company or any of their Subsidiaries or affiliates to terminate
the employment of any person at any time.
4.7.    Decisions of Board or Committee. The Committee (or Board, as applicable)
shall have the right to resolve all questions which may arise in connection with
the Option or its exercise. Any interpretation, determination or other action
made or taken by the Committee (or Board, as applicable) regarding the Plan, the
Award Notice or this Agreement shall be final, binding and conclusive.
4.8.    Successors. This Agreement shall be binding upon and inure to the
benefit of any successor or successors of the Company and any person or persons
who shall, upon the death of Optionee, acquire any rights hereunder in
accordance with this Agreement or the Plan.
4.9.    Notices. All notices, requests or other communications provided for in
this Agreement shall be made, if to the Company, to Athene Holding Ltd., c/o
Athene Employee Services, LLC, Attn: Kristi Burma, EVP of Human Resources, 7700
Mills Civic Parkway, West Des Moines, IA 50266-3862, and if to Optionee, to the
last known mailing address of Optionee contained in the records of the Company.
All notices, requests or other communications provided for in this Agreement
shall be made in writing either (a) by personal delivery, (b) by facsimile or
electronic mail with confirmation of receipt, (c) by mailing in the
United States mails or (d) by express courier service. The notice, request or
other communication shall be deemed to be received upon personal delivery, upon
confirmation of receipt of facsimile or electronic mail transmission or upon
receipt by the party entitled thereto if by United States mail or express
courier service; provided, however, that if a notice, request or other
communication sent to the Company is not received during regular business hours,
it shall be deemed to be received on the next succeeding business day of the
Company.
4.10.    Governing Law. This Agreement, the Option and all determinations made
and actions taken pursuant hereto and thereto, to the extent not governed by the
Code or the laws of the United States, shall be governed by the laws of the
State of Delaware and construed in accordance therewith without giving effect to
principles of conflicts of laws.
4.11.    Agreement Subject to the Plan. This Agreement is subject to the
provisions of the Plan and shall be interpreted in accordance therewith. In the
event that the provisions of this Agreement and the Plan conflict, the Plan
shall control. The Optionee hereby acknowledges receipt of a copy of the Plan.
4.12.    Entire Agreement. This Agreement, including the Award Notice, and the
Plan constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Optionee with respect to the subject matter
hereof.
4.13.    Partial Invalidity. The invalidity or unenforceability of any
particular provision of this Agreement shall not effect the other provisions
hereof and this Agreement shall be construed in all respects as if such invalid
or unenforceable provisions were omitted.
4.14.    Amendment and Waiver. The provisions of this Agreement may not be
amended without the written consent of Optionee where such amendment would
materially impair Optionee’s rights under this Agreement. No course of conduct
or failure or delay in enforcing the provisions of this Agreement shall affect
the validity, binding effect or enforceability of this Agreement.
4.15.    Counterparts. The Award Notice may be executed in two counterparts,
each of which shall be deemed an original and both of which together shall
constitute one and the same instrument.
4.16.    Option Subject to Clawback and Reduction for 280G. The Option and any
Common Shares, other securities or other property delivered pursuant to the
Option or otherwise (including any payment, benefit or distribution of any type
to or for the benefit of Holder which is paid, payable, provided or to be
provided, distributed or distributable pursuant to any other agreement,
arrangement, plan or program) are subject to (a) forfeiture, recovery by the
Company or other action pursuant to any clawback or recoupment policy in effect
as of the Option Date or which the Company may adopt from time to time as
required by applicable law, including without limitation any such policy which
the Company may be required to adopt under the Dodd-Frank Wall Street Reform and
Consumer Protection Act and implementing rules and regulations thereunder and
(b) reduction pursuant to the Company’s Policy on Limitations of Benefits
Contingent Upon a Change in Control, in effect as of the Option Date, to avoid
the potential adverse tax consequences that may be imposed on the Company or
Holder pursuant to Section 280G and/or Section 4999 of the Code.
        





--------------------------------------------------------------------------------




5.    Protective Covenants.
5.1.    Confidential Information. (a)     Optionee shall not disclose or use at
any time any Confidential Information (as defined below) of which Optionee is or
becomes aware, whether or not such information is developed by Optionee, except
to the extent that such disclosure or use is directly related to and required by
Optionee’s performance in good faith of duties for the Company, its
Subsidiaries, the Asset Management Company or their respective Affiliates.
Optionee shall take all appropriate steps to safeguard Confidential Information
in Optionee’s possession and to protect it against disclosure, misuse,
espionage, loss and theft. Optionee shall deliver to the Company upon Optionee’s
Termination of Relationship, or at any time the Company may request, all
memoranda, notes, plans, records, reports, computer tapes and software and other
documents and data (and copies thereof) relating to the Confidential Information
or the business of the Company, its Subsidiaries, the Asset Management Company
or any of their respective Affiliates which Optionee may then possess or have
under his or her control. Notwithstanding the foregoing, Optionee may truthfully
respond to a lawful and valid subpoena or other legal process, but shall give
the Company the earliest possible notice thereof, shall, as much in advance of
the return date as possible, make available to the Company and its counsel the
documents and other information sought, and shall assist the Company and such
counsel in resisting or otherwise responding to such process. As used in this
Agreement, the term “Confidential Information” means information that is not
generally known to the public and that is used, developed or obtained by the
Company, its Subsidiaries, the Asset Management Company or their respective
Affiliates in connection with their businesses, including, but not limited to,
information, observations and data obtained by Optionee while providing services
to the Company, its Subsidiaries, the Asset Management Company, their respective
Affiliates or any predecessors thereof (including those obtained prior to the
date hereof) concerning (i) the business or affairs of the Company, its
Subsidiaries, the Asset Management Company or their respective Affiliates (or
such predecessors), (ii) products or services, (iii) fees, costs and pricing
structures, (iv) designs, (v) analyses, (vi) drawings, photographs and reports,
(vii) computer software, including operating systems, applications and program
listings, (viii) flow charts, manuals and documentation, (ix) data bases, (x)
accounting and business methods, (xi) inventions, devices, new developments,
methods and processes, whether patentable or unpatentable and whether or not
reduced to practice, (xii) customers and clients and customer or client lists,
(xiii) other copyrightable works, (xiv) all production methods, processes,
technology and trade secrets, and (xv) all similar and related information in
whatever form. Confidential Information will not include any information that
has been published (other than a disclosure by Optionee in breach of this
Agreement) in a form generally available to the public prior to the date
Optionee proposes to disclose or use such information. Confidential Information
will not be deemed to have been published merely because individual portions of
the information have been separately published, but only if all material
features comprising such information have been published in combination.
(b)    Optionee understands that nothing contained in this Agreement limits
Optionee’s ability to report possible violations of law or regulation to, or
file a charge or complaint with, the Securities and Exchange Commission, the
Equal Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Department of Justice, the
Congress, any Inspector General, or any other federal, state or local
governmental agency or commission (“Government Agencies”). Optionee further
understands that this Agreement does not limit Optionee’s ability to communicate
with any Government Agencies or otherwise participate in any investigation or
proceeding that may be conducted by any Government Agency, including providing
documents or other information, without notice to the Company. Nothing in this
Agreement shall limit Optionee’s ability under applicable United States federal
law to (i) disclose in confidence trade secrets to federal, state, and local
government officials, or to an attorney, for the sole purpose of reporting or
investigating a suspected violation of law or (ii) disclose trade secrets in a
document filed in a lawsuit or other proceeding, but only if the filing is made
under seal and protected from public disclosure.





--------------------------------------------------------------------------------




5.2.    Restriction on Competition. (a) Optionee acknowledges that, in the
course of his or her service with the Company, its Subsidiaries, the Asset
Management Company and/or their predecessors (the “Protected Companies”), he or
she has become familiar, or will become familiar, with the Protected Companies’
trade secrets and with other confidential and proprietary information concerning
the Protected Companies and that his or her services have been and will be of
special, unique and extraordinary value to the Protected Companies. Optionee
agrees that if Optionee were to become employed by, or substantially involved
in, the business of a competitor of the Protected Companies during the
Restricted Period, it would be very difficult for Optionee not to rely on or use
the Protected Companies’ trade secrets and confidential information. Thus, to
avoid the inevitable disclosure of the Protected Companies’ trade secrets and
confidential information, and to protect such trade secrets and confidential
information and the Protected Companies’ relationships and goodwill with
customers, during the Restricted Period, Optionee will not directly or
indirectly through any other Person engage in, enter the employ of, render any
services to, have any ownership interest in, nor participate in the financing,
operation, management or control of, any Competing Business. For purposes of
this Agreement, the phrase “directly or indirectly through any other Person
engage in” shall include, without limitation, any direct or indirect ownership
or profit participation interest in such enterprise, whether as an owner,
stockholder, member, partner, joint venturer or otherwise, and shall include any
direct or indirect participation in such enterprise as an employee, consultant,
director, officer or licensor of technology. For purposes of this Agreement,
“Restricted Area” means anywhere in the United States, Bermuda and elsewhere in
the world where the Protected Companies engage in business, including, without
limitation, jurisdictions where any of the Protected Companies reasonably
anticipate engaging in business on the date of Optionee’s Termination of
Relationship (provided that as of the date of Optionee’s Termination of
Relationship, to the knowledge of Optionee, such area has been discussed as a
market that the Protected Companies reasonably contemplate engaging in within
the twelve (12) month period following the date of Optionee’s Termination of
Relationship). For purposes of this Agreement, “Competing Business” means a
Person that at any time during Optionee’s period of service has competed, or any
time during the twelve (12) month period following the date of Optionee’s
Termination of Relationship begins competing with the Protected Companies
anywhere in the Restricted Area and in the business of (i) annuity reinsurance,
focusing on contracts reinsuring a quota share of future premiums of various
fixed annuity product lines, (ii) reinsuring closed blocks of existing business,
(iii) managing investments held by ceding companies pursuant to funds withheld
coinsurance contracts with its affiliates, (iv) managing investments in the life
insurance industry, or (v) any significant business conducted by the Protected
Companies as of the date of Optionee’s Termination of Relationship and any
significant business the Protected Companies conduct in the twelve (12) month
period after Optionee’s Termination of Relationship (provided that as of the
date of Optionee’s Termination of Relationship, to the knowledge of Optionee,
such business has been discussed as a business that the Protected Companies
reasonably contemplate engaging in within such twelve (12) month period). For
purposes of this Agreement, “Restricted Period” means Optionee’s period of
service until his or her Termination of Relationship, and thereafter through and
including: (A) twelve (12) months following Optionee’s Termination of
Relationship with respect to any Optionee with a title of CEO, President or EVP
at the time of the Termination of Relationship; (B) nine (9) months following
Optionee’s Termination of Relationship with respect to any Optionee with a title
of SVP at the time of the Termination of Relationship and (C) six (6) months
following Optionee’s Termination of Relationship with respect to any Optionee
with a title of VP at the time of the Termination of Relationship.
(b)    Nothing herein shall prohibit Optionee from (i) being a passive owner of
not more than 1% of the outstanding stock of any class of a corporation which is
publicly traded, so long as Optionee has no active participation in the business
of such corporation, or (ii) providing services to a subsidiary, division or
affiliate of a Competing Business if such subsidiary, division or affiliate is
not itself engaged in a Competing Business and Optionee does not provide
services to, or have any responsibilities regarding, the Competing Business.
5.3.    Non-Solicitation of Employees and Consultants. During Optionee’s period
of service and for a period of twelve (12) months after the date of Optionee’s
Termination of Relationship, Optionee shall not directly or indirectly through
any other Person (a) induce or attempt to induce any employee or independent
contractor of the Protected Companies to leave the employ or service, as
applicable, of the Protected Companies, or in any way interfere with the
relationship between the Protected Companies, on the one hand, and any employee
or independent contractor thereof, on the other hand, or (b) hire any person who
was an employee of the Protected Companies, in each case, until six (6) months
after such individual’s employment relationship with the Protected Companies has
been terminated.
5.4.    Non-Solicitation of Customers. During Optionee’s period of service and
for a period of twelve (12) months after the date of Optionee’s Termination of
Relationship, Optionee shall not directly or indirectly through any other Person
influence or attempt to influence customers, vendors, suppliers, licensors,
lessors, joint venturers, ceding companies, associates, consultants, agents, or
partners of the Protected Companies to divert their business away from the
Protected Companies, and Optionee will not otherwise interfere with, disrupt or
attempt to disrupt the business relationships, contractual or otherwise, between
the Protected Companies, on the one hand, and any of their customers, suppliers,
vendors, lessors, licensors, joint venturers, associates, officers, employees,
consultants, managers, partners, members or investors, on the other hand.
5.5.    Understanding of Covenants. Optionee represents and agrees that he or
she (a) is familiar with and carefully considered the foregoing covenants set
forth in this Section 5 (together, the “Restrictive Covenants”), (b) is fully
aware of his or her obligations hereunder, (c) agrees to the reasonableness of
the length of time, scope and geographic coverage, as applicable, of the
Restrictive Covenants, (d) agrees that the Restrictive Covenants are necessary
to protect the Protected Companies’ confidential and proprietary information,
good will, stable workforce and customer relations, and (e) agrees that the
Restrictive Covenants will continue in effect for the applicable periods set
forth above in this Section 5 regardless of whether Optionee is then entitled to
receive severance pay or benefits from any of the Protected Companies. Optionee
understands that the Restrictive Covenants may limit his or her ability to earn
a livelihood in a business similar to the business of the Protected Companies,
but he or she nevertheless believes that he or she has received and will receive
sufficient consideration and other benefits as an employee of or other service
provider to the Company and as otherwise provided hereunder to clearly justify
such restrictions which, in any event (given his or her education, skills and
ability), Optionee does not believe would prevent him or her from otherwise
earning a living. Optionee agrees that the Restrictive Covenants do not confer a
benefit upon the Protected Companies disproportionate to the detriment of
Optionee.





--------------------------------------------------------------------------------




5.6.    Enforcement. Optionee agrees that Optionee’s services are unique and
that he or she has access to Confidential Information. Accordingly, Optionee
agrees that a breach by Optionee of any of the Restrictive Covenants would cause
immediate and irreparable harm to the Company that would be difficult or
impossible to measure, and that damages to the Company for any such injury would
therefore be an inadequate remedy for any such breach. Therefore, Optionee
agrees that in the event of any breach or threatened breach of any provision of
this Section 5, the Company shall be entitled, in addition to and without
limitation upon all other remedies the Company may have under this Agreement, at
law or otherwise, to obtain specific performance, injunctive relief and/or other
appropriate relief (without posting any bond or deposit) in order to enforce or
prevent any violations of the provisions of this Section 5, as the case may be,
or require Optionee to account for and pay over to the Company all compensation,
profits, moneys, accruals, increments or other benefits derived from or received
as a result of any transactions constituting a breach of this Section 5, if and
when final judgment of a court of competent jurisdiction is so entered against
Optionee. Optionee further agrees that the applicable period of time any
Restrictive Covenant is in effect following the date of Optionee’s Termination
of Relationship, as determined pursuant to the foregoing provisions of this
Section 5, shall be extended by the same amount of time that Optionee is in
breach of any Restrictive Covenant.





